Citation Nr: 1742507	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for a skin disability manifested by boils, abscesses, and furuncles, also claimed as staph infection.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to September 1992 and from September 2004 to May 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which awarded service connection for a skin disability manifested by boils, abscesses, and furuncles, also claimed as staph infection (hereinafter, skin disability), evaluated as noncompensable, effective April 22, 2009.  Jurisdiction over the claim has subsequently been transferred to the RO in Oakland, California.  

This claim was previously before the Board in August 2013 and January 2017, both times it was remanded for additional development.  A March 2017 rating decision granted a 60 percent disability evaluation for the skin disability, effective April 22, 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

For reasons set forth below, the Board has determined that the issue of entitlement to TDIU has been raised during the pendency of this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue is therefore addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected skin disability is assigned the maximum schedular rating under applicable criteria; symptoms of the disability are adequately contemplated by the rating schedule and have not reflected an exceptional disability picture. 
CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for a service-connected skin disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code (DC) 7806 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Facts and Analysis

The Veteran's skin condition has been rated 60 percent disabling under DC 7806 for dermatitis or eczema.  DC 7806 provides that dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.  Dermatitis or eczema is to be rated under either the criteria under DC 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801, 7802, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  The Veteran is separately service connected for scars of the head, face, or neck, right side (evaluated as 10 percent disabling under DC 7800), scars of the head, face, or neck, left side (evaluated as 10 percent disabling under DC 7800), and bilateral upper extremity scars, bilateral lower extremity scars, and scars of the posterior trunk (all evaluated separately as noncompensable under DC 7802), associated with the skin disability.  However, the predominant disability is dermatitis; thus, the condition is most appropriately evaluated under DC 7806.  Therefore, the Board will not further consider whether the Veteran is entitled to a higher rating under the criteria used for rating scars.  

This matter was last before the Board in January 2017, when it was remanded for further development.  The Veteran underwent a VA examination in February 2017.  The examiner noted diagnoses of dermatitis and staph furunclosis from 1988 or 1989.  There were noted residual scars with two on the neck, nine on the back, seven on the right lower extremity, eight on the right thigh, three on the left thigh, and seven on the left lower extremity all caused by large abscesses and drainage due to the service-connected skin disability.  The Veteran reported that he had a number of Incised and Drained (I & D) surgical procedures upon contracting the skin disability and that when the abscesses were active, they were red and inflamed with pus coming from the central hole and were very painful.  The examiner noted constant or near-constant treatment with immunosuppressive retinoids in the past 12 months for 6 weeks or more and treatment with oral medications in the last 12 months for 6 weeks or more, but not constant.  Upon physical examination, it was noted that the skin disability covered at least 5 percent, but less than 20 percent, of the entire body affected, and at least 5 percent, but less than 20 percent of the exposed areas affected.  The examiner opined that when the Veteran's skin disability is active, he is unable to work due to the need for daily treatment and the hazard of infection for up to 1.5 weeks with each outbreak.  Further, the Veteran reported he had been clear of the disability for approximately 6 months.  

The Veteran has required constant or near-constant systemic therapy of immunosuppressive drugs during the past 12 month period.  Therefore, as assigned by the March 2017 rating decision, he is in receipt of a 60 percent disability rating, the highest schedular rating for 38 C.F.R. § 4.118, DC 7806.  

As the Veteran is receiving the highest schedular rating for his skin disability, the Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected skin disability is inadequate.  22 Vet. App. 111.  The Veteran's skin disability has been manifested by constant or near-constant systemic therapy of immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, and at least 5 percent, but less than 20 percent, of the entire body affected, at least 5 percent, but less than 20 percent of the exposed areas affected.  Additionally, although they are not the predominant disability, the Veteran is also separately service-connected for scarring from the service-connected skin disability.  Thus, the pertinent diagnostic codes in 38 C.F.R. § 4.118 appropriately contemplate the Veteran's skin disability symptoms.  In short, there is no indication in the record that the average industrial impairment from his skin disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Also considered by the Board, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran's service-connected disabilities are a skin disability, tinnitus, hearing loss, scars of the head, face, or neck, right side, scars of the head, face, or neck, left side, bilateral upper extremity scars, bilateral lower extremity scars, and scars of the posterior trunk.  There is no indication that the collective impact of the symptoms of the Veteran's service-connected disabilities causes an exceptional or unusual disability picture.  See Mittleider v. West, 11 Vet. App. 181 (1998); Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities. 

The Board adds that its remand for the TDIU issue below does not order further development pertinent to the extraschedular issue being denied here.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  That is, having determined that the threshold question under Thun has not been met, the Board is not required to discuss the second prong of Thun - whether the Veteran's skin disability has caused marked interference with employment.  Id. at 116.  Thus, any information regarding employment gathered upon remand for TDIU would have no impact on the Board's analysis here.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected skin disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

An initial disability rating greater than 60 percent for a skin disability is denied.  


REMAND

In Rice, the Court held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability.  22 Vet. App. at 453-54.  The Court explained, "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  

The Veteran underwent a VA examination in February 2017, wherein the examiner opined that when the Veteran's skin disability is active, he is unable to work due to the need for daily treatment and the hazard of infection for up to 1.5 weeks with each outbreak.  In addition, the record indicates that the Veteran last worked in September 2015.  Accordingly, the Board finds the issue of TDIU has been reasonably raised by the record.  The Veteran meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  

As such, the Board finds a remand is required to complete further development of the claim seeking TDIU, including obtaining a VA examination to determine the functional impairment caused by the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  Send to the Veteran and his representative VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the Veteran complete the form.

2. After completing the development requested in item 1, schedule the Veteran for a VA examination by an appropriate provider.   

The claims folder should be made available to the examiner in conjunction with this request.  

The examiner is requested to provide an opinion on the functional impairment caused by the Veteran's service-connected skin disability (including scarring), hearing loss and tinnitus, singularly and jointly, on his daily life.  

In so doing, the examiner should take into consideration his level of education, special training, and previous work experience, as reflected by the evidence of record.  The examiner must not consider his age or any impairment caused by nonservice-connected disabilities.

The examiner should provide a complete rationale for any opinion(s) rendered.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. After completing the above actions, and any additional development deemed necessary, adjudicate the claim seeking TDIU.  If the Veteran's request for a TDIU is denied, the Veteran and his representative must be provided a supplemental statement of the case and given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


